IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40214

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 344
                                                  )
       Plaintiff-Respondent,                      )     Filed: January 29, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
DEBORAH ANN TEVEBAUGH,                            )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Benjamin R. Simpson, District Judge.

       Order relinquishing jurisdiction and executing underlying unified sentence of ten
       years, with a minimum period of confinement of five years, for driving under the
       influence of alcohol, felony, affirmed; order denying I.C.R. 35 motion for
       reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Deborah Ann Tevebaugh was convicted of felony driving under the influence, Idaho
Code § 18-8004(1)(a). The district court imposed a unified ten-year sentence with five years
determinate, and the court retained jurisdiction. Following the period of retained jurisdiction, the
district court relinquished jurisdiction and executed the underlying sentence. Tevebaugh filed an
Idaho Criminal Rule 35 motion, which the district court denied. Tevebaugh appeals asserting
that the district court abused its discretion by relinquishing jurisdiction, failing to reduce her
underlying sentence upon relinquishing jurisdiction, and by denying her Rule 35 motion.



                                                 1
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Tevebaugh’s Rule 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.           State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either by relinquishing jurisdiction or by ordering
execution of Tevebaugh’s underlying sentence without modification. Tevebaugh has failed to
establish an abuse of discretion by the district court in denying her I.C.R. 35 motion. Therefore,
the district court’s orders relinquishing jurisdiction and directing execution of Tevebaugh’s
underlying sentence and denying her I.C.R. 35 motion are affirmed.


                                                     2